DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9, 11, 12, 17, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (USPGPUB DOCUMENT: 2019/0157452, hereinafter Kim).


Re claim 1  Kim discloses in Fig 2 & 6 a vertical field effect transistor (VFET) device, comprising: at least one fin(110 of Kim) patterned in a wafer(semiconductor 101 of Kim)[0020]; a bottom source and drain(111/106 of Kim) formed in the wafer(semiconductor 101 of Kim)[0020] at a base of the at least one fin(110 of Kim); bottom spacers(162 of Kim)[0021] disposed on the bottom source and drain(111/106 of Kim); a gate stack(120/115 of Kim) alongside the at least one fin(110 of Kim); top 

Re claim 2 Kim discloses the VFET device of claim 1, wherein a portion of a bottom surface of the top source and drain(145/112 of Kim) is recessed below a top of the top spacers(164’ of Kim)[0021,0035].

Re claim 7 Kim discloses the VFET device of claim 1, wherein the gate stack(120/115 of Kim) is recessed below a top surface of the at least one fin(110 of Kim) (see Fig 6).

Re claim 9 Kim discloses the VFET device of claim 1, wherein the bottom spacers(162 of Kim)[0021] and the top spacers(164’ of Kim)[0021,0035] each comprise a material selected from the group consisting of: silicon dioxide (SiO2), silicon oxycarbide (SiOC), silicon nitride (SiN), silicon-boron-nitride (SiBN), and combinations thereof (silicon nitride)[0043 of Kim]. 



Re claim 12  Kim discloses in Fig 2 & 6 a VFET device, comprising: at least one fin(110 of Kim) patterned in a wafer(semiconductor 101 of Kim)[0020]; a bottom source and drain(111/106 of Kim) formed in the wafer(semiconductor 101 of Kim)[0020] at a base of the at least one fin(110 of Kim); bottom spacers(162 of Kim)[0021] disposed on the bottom source and drain(111/106 of Kim); a gate stack(120/115 of Kim) alongside the at least one fin(110 of Kim); top spacers(164’ of Kim)[0021,0035] above the gate stack(120/115 of Kim), wherein the top of the at least one fin(110 of Kim) is recessed below a top of the top spacers(164’ of Kim)[0021,0035]; a top source and drain(145/112 of Kim) at a top of the at least one fin(110 of Kim), wherein the top source and drain(145/112 of Kim) has a topography with a peak at a center of the top source and drain(145/112 of Kim) and down- sloping surfaces to either side of the peak (see fig 2), wherein a portion of a bottom surface of the top source and drain(145/112 of Kim) is recessed below a top of the top spacers(164’ of Kim)[0021,0035], and wherein the top source and drain(145/112 of Kim) is disposed over, and in contact with, a top surface of the top spacers(164’ of Kim)[0021,0035]; and a dielectric fill material(166/168 of Kim)[0046](SiO may be considered dielectric) surrounding the at least one fin(110 of Kim) and the top source and drain(145/112 of Kim) at the top of the at least one fin(110 of Kim).



Re claim 19 Kim discloses the VFET device of claim 12, wherein the bottom spacers(162 of Kim)[0021] and the top spacers(164’ of Kim)[0021,0035] each comprise a material selected from the group consisting of: SiO2, SiOC, SiN, SiBN, and combinations thereof [0043 of Kim].

Re claim 20 Kim discloses the VFET device of claim 12, wherein the dielectric fill material(166/168 of Kim)[0046](SiO may be considered dielectric) comprises SiO2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang (US PATENT: 9536793, hereinafter Zhang).

Re claim 10 Kim discloses the VFET device of claim 1, 



Zhang teaches in Fig 1I the top of the at least one fin (119) is recessed below a top of the top spacers (137)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Zhang to the teachings of Kim in order to enabling production of self-aligned gate-first VFETs and the resulting devices [col 1, lines 15-30, Zhang]



Claim Objections

Claim 3 (and dependent claims 4-6) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 would be allowable based on the following limitation:  wherein the gate stack comprises: an interfacial oxide on exposed surfaces of the at least one fin; a gate dielectric disposed on the at least one fin over the interfacial oxide; and a gate conductor disposed on the gate dielectric.


Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 would be allowable based on the following limitation:  wherein the gate stack is recessed a distance x below the top surface of the at least one fin, and wherein x is from about 2 nm to about 15 nm and ranges therebetween.


Claim 13 (and dependent claims 14-16) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 13 would be allowable based on the following limitation:  wherein the gate stack comprises: an interfacial oxide on exposed surfaces of the at least one fin; a gate dielectric disposed on the at least one fin over the interfacial oxide; and a gate conductor disposed on the gate dielectric. 


Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 18 would be allowable based on the following limitation:  wherein the gate stack is recessed a distance x below the top surface of the at least one fin, and wherein x is from about 2 nm to about 15 nm and ranges therebetween. 


Response to Arguments

Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819